Citation Nr: 1820678	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-07 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for right hand nerve damage with paresthesias.

8.  Entitlement to service connection for left hand nerve damage with paresthesias.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to November 1991 with additional service in the Army Reserves.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2009 and January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified during a hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of the hearing is of record.

In a February 2018 rating decision, the RO declined to reopen the Veteran's claims for service connection for an acquired psychiatric disorder, right and left knee disabilities and denied service connection for a right and left ankle disorder.  The Veteran submitted a notice of disagreement with the rating decision later that month.  Since the RO is actively working on these issues the Board declines jurisdiction at this time.

The issues of entitlement to service connection for right hand nerve damage and left hand nerve damage disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a hearing loss disability for VA purposes.  A hearing loss disability is not shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA's duty to notify was satisfied by letters in February 2009 and November 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes medical records, and the statements of the Veteran in support of his claim. 

The Board remanded the issue considered on its merits in August 2015 and May 2017 in order to send the claims file back to the RO for readjudication of the Veteran's service claim for hearing loss with consideration of newly added evidence, and in order to obtain additional service treatment records.  In accordance with the mandates of those remands, the issue of entitlement to service connection for hearing loss was readjudicated as requested in a February 2016 supplemental statement of the case and additional efforts were made to obtain the Veteran's Army Reserve treatment records, as discussed in greater detail below.  Thus, the mandates of the remands have been met.  The development actions requested in the Board's remands were fully completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Some of the Veteran's service treatment records may not be associated with the claims file.  In a case in which a veteran's service records are unavailable through no fault of his or her own, there is a heightened obligation for VA to assist the veteran in the development of his or her claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records). 

A review of the claims folder reveals that VA has fulfilled its heightened duty to assist the Veteran.  As described in a November 2017 memorandum of unavailability of service treatment records, the RO informed the Veteran that service treatment records as noted in the Board's May 2017 remand were unavailable.  The RO noted that in May 2017, the Army's Human Resources Command (HRC) was contacted to retrieve any outstanding treatment records, but the HRC replied that such records were unavailable in July 2017.  In July 2017, a request for records was made to the Records Management Center (RMC) but a negative response was sent.  The memorandum notes that in October 2017 a final attempt letter was sent to the Veteran in order to retrieve records but the Veteran did not respond.  The Board finds that additional attempts to retrieve these records would be futile.

The claims file contains the Veteran's Army active service treatment records, private treatment records, lay statements from the Veteran and reports from his July 2009 and October 2015 VA examinations.  

The July 2009 and October 2015 reports reflect that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating the Veteran.  The Board finds that the examinations are adequate for adjudication purposes.

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.




Service Connection

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection will also be presumed for certain chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that it is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the United States Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service. . . ." Hensley, 5 Vet. App. at 160.

Hearing loss is not noted in the Veteran's service treatment records.  However, the record demonstrates that the Veteran served as a power generator repairmen and a light wheeled vehicle mechanic.  Given the nature of the Veteran's service, the Board finds that the Veteran's exposure to loud noise in service is established.  See 38 U.S.C. §1154 (2012).  

Thus, the question before the Board is whether the Veteran has a hearing loss disability which is related to his in-service noise exposure.  

Post-service treatment records include a January 1992 VA examination in which it was noted that there was no evidence of hearing loss.  An August 2008 VA medical center treatment note reported normal hearing loss through 3000 hertz (Hz) sloping to a mild to moderate sensorineural hearing loss and normal hearing through 4000 Hz sloping to a mild to moderate sensorineural hearing loss and speech recognition which was excellent in both ears.  

At a July 2009 VA examination, the examiner noted that Type A tympanograms were obtained and were consistent with pure-tones and middle ear system function within normal limits.  The examiner stated that despite repeated attempts and reinstruction, the test results were not reliable and were not, in the examiner's opinion, suitable for rating purposes and were not reported.  The examiner noted that poor speech recognition scores were inconsistent and significantly worse than recent August 2008 VA medical center results.  The examiner stated that although results were unreliable and unsuitable for rating purposes, given the thresholds and excellent speech scores obtained at the August 2008 findings and the normal otoacoustic emissions obtained on examination, it was the examiner's clinical opinion that the Veteran's hearing was within normal limits per VA standards bilaterally.

July 2012 audiology notes demonstrate normal hearing by audiogram in each ear with moderate hearing loss at 8000 Hz.  Word recognition was 88 percent in the right and 92 percent in the left ear.  

A February 2015 audiology consultation noted that the Veteran's audiograms demonstrated normal hearing throughout speech range and moderate hearing loss in both ears by 8000 Hz.  Word recognition scores were 96 percent in both ears.  

At his June 2015 Board hearing, the Veteran testified that he was in close proximity to constant gunfire as well as generator noise.  The Veteran stated that his mother recently had to call him several times and that he did not hear her and that he was told his hearing would gradually decline with time.

At an October 2015 VA examination, audiometric testing demonstrated the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
20
20
25
LEFT
15
20
20
25
20

Speech recognition was 100 percent in the right ear and 96 percent in the left.  The examiner found sensorineural hearing loss in the frequency range of 6000 Hz or higher frequencies.  Following a review of the claims file and examination of the Veteran as well as review of related medical literature, the examiner found that it was less likely than not that the Veteran had hearing loss due to military noise exposure.  

The examiner noted that the Veteran's service between October 1981 and November 1991 included normal hearing on enlistment in both ears and normal hearing in October 1988.  It was noted that the Veteran did not have a separation medical examination but that a February 1991 hearing examination showed normal hearing in both ears without significant threshold shifts.  It was further noted that hearing examination showed a mild hearing loss only at 6000 Hz in the left ear and mild hearing loss at 6000 and 8000 Hz at the right ear which was non-disabling hearing loss by VA standards and showed hearing loss which was not consistent with hearing loss due to noise exposure.  


The preponderance of the evidence demonstrates that the Veteran's bilateral hearing loss fails to meet the criteria of 38 C.F.R. § 3.385 during his service, or at any point during the pendency of his claim.  Clearly, the Veteran is competent to testify to those things that come to him through his senses, such as the occurrence of acoustic trauma or his experiencing of diminished auditory acuity, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005), and his account thereof is competent and credible.  However, a prerequisite for entitlement to service connection is a showing of current disability and the record fails to identify hearing loss for VA purposes.  The Veteran lacks the required medical education and training, such as to render competent any opinion or statement of his to the effect that his hearing loss is such as to meet the requisites of § 3.385. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332   (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  

Further, as noted by the VA examiners, the Veteran's claimed hearing loss is shown to be less likely than not related to his service.  Thus, neither a present disability, nor a nexus between a disability and service are shown.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim advanced must be denied.  38 U.S.C.A. § 5107 (b); see also, generally, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for hearing loss is denied.


REMAND

Regarding the Veteran's claims for right and left hand nerve damage, the Board notes that the Veteran has posited several different avenues of entitlement.  Specifically, in November 2012, the Veteran noted that he complained about his hands while stationed in Korea as related to freezing temperatures.  The Veteran has also asserted that his numbness is related to an April 1991 right thumb injury and the evidence notes that the Veteran sustained a stab wound as well.  

In a January 2010 VA examination, the examiner only opined as to whether the Veteran's numbness was related to an in-service right thumb injury.  At his June 2015 Board hearing and during his October 2015 VA examination, the Veteran asserted that he had symptoms in his hands in 1987/1988 when a battery blew up and he had an electric shock to his hands.  The VA examiner found that the Veteran's bilateral ulnar neuropathy was not caused by or the result of active military duty including as due to a stab wound to the left lower thorax, left shoulder injuries and a right hand injury.  The examiner explained as his rational that there was no evidence of such symptoms until about 2009.  

Here, the Board finds the VA examinations to be inadequate as the January 2010 VA examiner failed to discuss the Veteran's additional contentions and the October 2015 VA examiner failed to discuss the Veteran's reports of progressive symptoms since service.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  As such, the Board finds the examination inadequate and a new examination is required.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one).

Finally, as the Board is remanding the case for further development, the Veteran's updated VA treatment records, since February 2018, should be obtained and added to the record.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also, ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records. 38 C.F.R. § 3.159 (c) and (e).

2.  The Veteran must be afforded a VA examination to determine whether any diagnosed neurological disorder of the right and/or left hand is related to his military service, including any injury therein.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

Based on a review of the evidence of record, including the Veteran's service and post service treatment records, his work history, and with consideration of the Veteran's statements, the examiner must opine as to whether it is at least as likely as not that any currently or previously diagnosed right or left hand disorder is related to his military service, to include as the result of injuries reported by the Veteran. 

A complete rationale for the opinion must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, issues remaining on appeal must be re-adjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


